Name: Commission Regulation (EEC) No 3087/84 of 6 November 1984 abolishing the countervailing charge and re-establishing a preferential customs duty on imports of tomatoes originating in Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7 . 11 . 84 Official Journal of the European Communities No L 290/ 13 COMMISSION REGULATION (EEC) No 3087/84 of 6 November 1984 abolishing the countervailing charge and re-establishing a preferential customs duty on imports of tomatoes originating in Turkey THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 332/84 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 3034/84 of 30 October 1984 (3) introduced a countervailing charge on tomatoes originating in Turkey and suspended the preferential customs duty on imports of these products ; Whereas the present trend of prices for Turkish products on the representative markets referred to in Regulation (EEC) No 21 18/74 (4), as last amended by Regulation (EEC) No 311 0/83 (^ recorded or calcu ­ lated in accordance with the provisions of Article 5 of that Regulation , indicated that entry prices have been at least equal to the reference price for two consecutive market days ; whereas the conditions specified in the second indent of Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of these products originating in Turkey can be abolished ; Whereas, in accordance with Article 2 of Council Regulation (EEC) No 3671 /81 of 15 December 1981 on imports into the Community of certain agricultural products originating in Turkey (6), as amended by Regulation (EEC) No 1 555/84 Q, the preferential rate of customs duty should be re-established at the same time as the countervailing charge is abolished, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3034/84 is hereby repealed. Article 2 This Regulation shall enter into force on 7 November 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 November 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 130, 16 . 5 . 1984, p. 1 . (3) OJ No L 287, 31 . 10 . 1984, p. 25 . O OJ No L 220 , 10 . 8 . 1974, p. 20 . o OJ No L 303 , 5 . 11 . 1983 , p. 5 . ( «) OJ No L 367, 23 . 12. ' 981 , p. 9 . O OJ No L 150 , 6 . 6 . \ 9i p. 4.